Title: To George Washington from Daniel Carroll (of Rock Creek), 18 February 1794
From: Carroll, Daniel (of Rock Creek)
To: Washington, George


          
            Sir,
            Geo: Town [Md.] feby 18th 1794
          
          Mr Mathew Bourne of the State of New-York has sollicited me to give him a line of
            introduction, alledging that he has some private business with you—I know nothing of
            this person further, than that he has been here for some weeks past, and has found a
            connection in the City on a scheme of carrying on the Lumber trade to a considerable
            extent, and has left an application on that subject for the Commissioner⟨s⟩ at their
            next meeting. I have the honor to be Sr with the greatest
            respect, Yr Mo. Obt & very Hble Servt
          
            Danl Carroll
          
        